Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 17/324,227 BOW HOLDER filed on 5/19/2021.  Claims 1 and 4-13 are pending.  This Final Office Action is in response to applicant’s reply dated 5/19/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Design Patent No. D837,921 to Wright, III.
With regards to claim 1, Wright, III teaches a bow holder for carrying a bow (See Drawing Below), the bow bolder attachable to a tree stand, the bow holder having a first limb having a void space, a second limb coupled to the first limb, a coupling mechanism through the void space for coupling the first limb to the tree stand. 
[AltContent: arrow][AltContent: textbox (Spacer)][AltContent: arrow][AltContent: textbox (Second Limb)][AltContent: arrow][AltContent: textbox (Void and coupling mechanism)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Limb)]
    PNG
    media_image1.png
    250
    473
    media_image1.png
    Greyscale

With regards to claim 4, Wright, III teaches a spacer positioned between the first  limb and the second limb, the spacer defining a vertical separation between the first and second limb.  
With regards to claim 7, Wright, III teaches the coupling mechanism providing a single horizontal point of rotation relative to the tree stand.  
With regards to claim 8, Wright, III teaches a rotatable coupling mechanism, the bow holder rotatable between a first in use position and a second non-use position. 


Claims 1, 5, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9593803 to Roddenberry.
With regards to claim 1, Roddenberry teaches a bow holder for carrying a bow the bow bolder attachable to a tree stand, the bow holder having a first limb (34) having a void space, a second limb (32) coupled to the first limb, a coupling mechanism (26, 24, 12) through the void space for coupling the first limb to the tree stand. 
With regards to claim 5, Roddenberry teaches that the first and second limb are each planar and parallel but not coplanar by a distance and adjustable so that the first limb and the second limb are parallel but not coplanar by a second distance greater than the first distance. 
With regards to claim 6, Roddenberry teaches that the second limb is selectively coupled to the first limb on either a first or second side of the first limb.
With regards to claim 9, Roddenberry teaches a first limb (34) having a basal area and a bow engaging portion and a second limb (32) extending from the basal area of the first limb in a first direction, a coupling mechanism (12) securing the basal area of a tree stand, the first and second limbs rotatable about an axis perpendicular to the first direction between a first position and a second position. 
With regards to claim 10, Roddenberry teaches wherein the first and second limbs are positioned substantially horizontally and rotatable about a substantially vertical axis. 
With regards to claim 11, Roddenberry teaches first and second limbs carried by a tree stand, a coupling mechanism coupled to a first limb, the coupling mechanism urging the first limb towards the tree stand, and the first and second limbs rotatable about an axis perpendicular to the horizontal standing surface from a first position to a second position. 
	 

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 12 and 13 are allowed. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/13/22